Notice of Allowance
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATUS OF THE APPLICATION
This Notice of Allowance is responsive to the after final amendment filed on February 16, 2021 (hereafter “Response”). The amendment is now entered.
Claims 1–4, 6, 7, and 9–15 are allowed.
All grounds of rejection are hereby withdrawn for the reasons explained below in the “Reasons for Allowance” section. 
In the last Office Action, the Examiner raised two objections to the drawings, numbered (1) and (2). (See Final Act. 7 ¶¶ 32–33) (Dec. 14, 2020). On page 8 of the Response, the Applicant only argues against objection (2), but fails to traverse the merits of objection (1).1 The Examiner finds the Applicant’s argument for objection (2) persuasive, and therefore, objection (2) is hereby withdrawn. 
In the interest of compact prosecution, the Examiner also reconsidered objection (1) and attempted to apply the Applicant’s overall traversal to objection (1) in a light most favorable to the Applicant, but the Examiner remains unable to square the deficiency with the requirements of 37 C.F.R. § 1.83(a) and 35 U.S.C. § 113. In particular, while the Applicant is partially correct that there is “no requirement that every phrase in a claim be explicitly depicted in a figure,” (Response 8) rule 1.83 does require the drawings to “show every feature of the invention specified in the claims,” except for “conventional features . . . where their detailed illustration is not essential for a proper understanding of the invention.” 37 C.F.R. § 1.83(a). 
not conventional in the amendment and response filed on January 30, 2020. For example, on page 14 of that filing, the Applicant quoted the limitation from objection (1) and highlighted the limitation with bold, italic, and underlined font, followed by the argument that “the cited art fails to teach, suggest, or render obvious all of the features recited by Claim 1.” (See Request for Continued Examination filed Jan. 30, 2020 page 14; see also id. at 10 and 12–13 (specifically explaining why the Zeng and Ording references are believed not to disclose the missing feature)). In addition to being an allegedly non-conventional feature, its understanding is also essential for a proper understanding of the invention, because it is unclear how the predetermined direction would be “inversed . . . such that the first user touch does not hide the window,” because when the finger is near two edges that are both opposite the direction of his dominant hand (e.g., the user is right-handed but touches the top left corner), the only place for the window to go is beneath the dominant hand.
Accordingly, the first ground of objection is maintained.
DRAWINGS
The drawings are objected to under 37 C.F.R. § 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “the predetermined direction being inversed when the first location is near an edge of the touch-sensitive display and the predetermined direction directs the window outside of the touch-sensitive display, such that the first user touch does not hide the window” must be shown. 
Under rule 1.83, the Applicant is required to “show every feature of the invention specified in the claims,” except for “conventional features . . . where their detailed illustration is not essential for a proper understanding of the invention.” 37 C.F.R. § 1.83(a). The Applicant explicitly admitted that it believes the limitation in objection (1) is not conventional in the amendment and response filed on January 30, 2020. For example, on page 14 of that filing, the Applicant quoted the limitation from objection (1) and highlighted the limitation with bold, italic, and underlined font, See Request for Continued Examination filed Jan. 30, 2020 page 14; see also id. at 10 and 12–13 (specifically explaining why the Zeng and Ording references are believed not to disclose the missing feature)). In addition to being an allegedly non-conventional feature, its understanding is also essential for a proper understanding of the invention, because it is unclear how the predetermined direction would be “inversed . . . such that the first user touch does not hide the window,” because when the finger is near two edges that are both opposite the direction of his dominant hand (e.g., the user is right-handed but touches the top left corner), the only place for the window to go is beneath the dominant hand.
Accordingly, the above-identified feature must be shown. No new matter should be entered. 
Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Compliance with the New Matter Requirement
Previously, the Office rejected claims 14 and 15 under 35 U.S.C. § 112(a) for failing to find written support in the specification for a compute-stored instruction causing a computer to implement the step of “successively performing, until the graphical element is in a preselected state: (i) a first operation . . . and (ii) a second operation” to the extent necessary to convince one of ordinary skill in the art that the inventor had possession of such a computer program as of the effective filing date of the claimed invention.
In response, the Applicant narrowed the scope of the claimed invention by further defining “the preselected state” within the claims. Since it is now clear that the preselected state is no longer defined within the claims “in terms of the wishes of a user, but rather, as being a state in which the pointer is over a graphical element,” (Response 9) this ground of rejection is hereby withdrawn. The amendment has brought the claims into compliance with 35 U.S.C. § 112(a).
Compliance with 35 U.S.C. § 112(d)
The Applicant cancelled claim 8, thereby obviating the rejection of claim 8 under 35 U.S.C. § 112(d).
Compliance with the Novelty and Nonobviousness Requirements
Claims 1–4 and 6–13 were previously rejected under 35 U.S.C. § 103 as being unpatentable over Japanese Patent Application Publication No. 2010-146279 A (“Fujita”)  in view of U.S. Patent Application Publication No. 2005/0204305 A1 (“Keely”).
In order to bring the claims into compliance with the requirements of 35 U.S.C. §§ 102–103, the Applicant narrowed the scope of the independent claims to make the “until” contingency necessarily met by the operations of the claim. That is, the amendment now requires the step of “determining that the graphical element displayed in the window is not in a preselected state at this time,” thereby requiring at least one or more iterations of “successively performing” operations (i) and (ii). Since 
Concluding Remarks
In view of the foregoing, the claims now comply with all of the requirements for patentability, and therefore, the claims are now allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372.  The examiner can normally be reached on M-F, 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2142



/Justin R. Blaufeld/Primary Examiner, Art Unit 2142                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 As a reminder, objection (1) concerned the Applicant’s failure to show “the predetermined direction being inversed when the first location is near an edge of the touch-sensitive display and the predetermined direction directs the window outside of the touch-sensitive display, such that the first user touch does not hide the window” recited in each of the independent claims.